Citation Nr: 1030021	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  10-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether an August 30, 1988 Board of Veterans' Appeals (Board) 
decision, which denied a claim for service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) with alcoholism, should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from 
March 1964 to March 1968 and from May 1973 to May 1985.  

This matter is before the Board on an April 2005 motion 
challenging the Board's August 1988 decision that denied a claim 
for service connection for an acquired psychiatric disorder, to 
include PTSD with alcoholism.  


FINDING OF FACT

The moving party failed to adequately set forth the alleged CUE, 
or errors, of fact or law in the August 1988 Board decision, the 
legal or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

As the requirements for a motion for revision of a decision based 
on clear and unmistakable error have not been met, the motion 
must be dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, is not 
applicable to motions for revision of a Board decision on the 
grounds of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  CUE motions are not claims or applications for VA 
benefits.  Therefore, duties associated with such claims or 
applications are inapplicable, including notification under 
38 U.S.C.A. § 5103(a) of the existence of evidence which might 
complete a claimant's application for benefits; and VA's duty to 
assist in the development of such claims.  38 C.F.R. § 20.1411(c) 
and (d) (2009).

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2009).

A CUE motion is not an appeal and, with certain exceptions, is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20 which 
relate to the processing and disposition of appeals.  38 C.F.R. 
§ 20.1402 (2009).  Neither the "benefit of the doubt" rule of 
38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 5108 
apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b) (2009).

A motion to review a prior final Board decision on the basis of 
CUE must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2009); see Simmons v. Principi, 17 Vet. 
App. 104, 114 (2003).  

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a) (2009).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(b) and (c) (2009); see Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).
Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the Veteran with the development of facts relevant 
to his claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2009).  CUE also 
does not encompass the otherwise correct application of a statute 
or regulation where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2009).

The Board's August 1988 decision denied service connection for an 
acquired psychiatric disorder, to include PTSD with alcoholism.  
In pertinent part, the Board noted that service medical records 
contained no findings regarding an acquired psychiatric disorder 
and that the Veteran was afforded a VA psychiatric examination 
following service, during which he complained about dreams of 
events that had occurred in Vietnam and Lebanon, reported that he 
continued to experience intrusive thoughts about various 
incidents, and was diagnosed with PTSD.  The Board also reported 
that in order to more thoroughly evaluate the Veteran's 
condition, it was felt that a period of observation and 
evaluation was necessary.  Following this period, a board of 
psychiatrists found that the Veteran did not manifest symptoms 
that would support the diagnosis of PTSD and concluded that the 
Veteran's difficulties were due to alcohol dependence rather than 
PTSD.  The Board found that it was unable to disagree with this 
conclusion and that the Veteran's difficulty with alcohol did not 
represent a symptom of an acquired psychiatric disorder for which 
service connection may be authorized.  The Board concluded that 
an acquired psychiatric disorder, to include PTSD with 
alcoholism, was not incurred in or aggravated by active service.  

The Veteran alleges that CUE was committed in the Board's August 
1988 decision when it confirmed the RO's August 1986 denial of 
service connection for an acquired psychiatric disorder, to 
include PTSD with alcoholism, and accepted a June 1986 report 
authored by Dr. S.A. Rashid over reports authored by Dr. S.C. 
Russell and R.B. Bell, Ph.D. in January 1986 and May 1986, 
respectively.  See April 2005 VA Form 646.

The Veteran reports that Dr. Russell and Dr. Bell both described 
traumatic events the Veteran experienced in service and 
independently diagnosed the Veteran as suffering from PTSD based 
on the Diagnostic and Statistical Manual of Mental Disorders, 
Third Edition (DSM-III) and as a result of those experiences.  
Dr. Rashid, on the other hand, as alleged by the Veteran, did not 
recognize that engaging in combat is sufficiently traumatizing or 
stressful to give a diagnosis of PTSD because Dr. Rashid stated 
that it was his opinion that the Veteran's experiences were no 
different than to be expected in combat.  The Veteran asserts 
that in reaching this conclusion, Dr. Rashid completely ignored 
the DSM-III criteria and that his entire report is tarnished with 
a biased attitude towards the Veteran because he chose not to 
believe the Veteran, attributed the Veteran's problems to 
alcoholism, and appeared unwilling to conceded that the Veteran's 
alcoholism was secondary to his PTSD, which was in direct 
contradiction to the reports prepared by the other doctors who 
concluded that the Veteran suffered from alcoholism secondary to 
PTSD.  Id.

The Board has carefully reviewed the moving party's CUE motion 
and finds that it contains no more than general assertions of CUE 
with respect to the Board's decision of August 30, 1988.  

To the extent the moving party contends that the Board did not 
properly interpret the medical records in the possession of VA 
and/or accepted one medical report over an other, this assertion, 
which constitutes disagreement as to how the facts were weighed 
or evaluated, has been specifically precluded as a basis for CUE 
in Rule 1403(d)(3).  To the extent that the moving party contends 
that Dr. Rashid incorrectly applied the DSM-III criteria and was 
biased against the Veteran, those contentions are insufficient to 
satisfy the rigorous requirements involved in a claim of CUE.  
Again, this assertion amounts to a disagreement as to how the 
facts were weighed or evaluated by the Board, with respect to the 
opinion of Dr. Rashid.  

The moving party has not clearly and specifically set out the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Because the Board finds 
that the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2009), the 
motion is dismissed without prejudice.

While this decision does not preclude the Veteran from submitting 
more specific allegations of CUE, it is suggested that he should 
carefully consider the above-noted requirements before refiling 
his motion, so as to obtain a better grasp of what does and does 
not constitute CUE.  As was noted above, merely asserting more 
details and then generally asking the Board to go over the record 
again is not sufficient.


ORDER

The motion for revision or reversal of the August 1988 Board 
decision on the basis of CUE is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


